Henry, C. J.
This cause is here on appeal from the St. Louis court of appeals, and is reported in 13 Mo. App. Rep. 280. The case, as stated by the court of appeals, we think, is correctly determined. Appellant’s counsel, however, insist that the opinion of the court of appeals is not based upon a true statement of the case. T have examined their abstract with some care, and am satisfied that the court of appeals has stated the case as the circuit court must have found the facts in order to render its judgment for defendant, and there being suffi*466cient evidence to -warrant such finding, its judgment was properly affirmed by the court of appeals, whose judgment we affirm.